DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "134" and "135" have both been used to designate “2nd fluid port” in figure 6; and reference characters “125” and “225” in figure 11 appear to represent “fill aperture”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vaporizer; a battery” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(Note: the title of the invention is not as claiming in the invention, since there are not any method claims has claimed in the instant invention at all. Therefore, a new title is required).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 9-11 recites: “wherein the reservoir is in fluid communication with the heat conductor; and “wherein the atomizer channel inlet is in fluid communication with the atomizer channel outlet through a second fluid port”; and “wherein the heat conductor is in fluid communication with the reservoir”. However, Applicant has shown no structure in drawings nor description from the specification to show/describe how 
Therefore, claims 9-11 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6; 8-15; and 17-20 are as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trzecieski (US 2019/0166913).
As per claim 1: Trzecieski discloses a vaporizer pod (as shown in fig. 8) comprising: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 defines a central channel 278 extending between a central channel inlet 204A and a central channel outlet 204B; a column 224 disposed within the housing 214; an atomizer channel 226 extending between an atomizer channel inlet 

	As per claims 2-6; and 8-10; and 13-15; 17-20: Trzecieski discloses the vaporizer pod, wherein the heat conductor 210 is disposed vertically relative to the column 224 (as shown in fig. 8); and the central channel 278 is not in fluid communication with the atomizer channel 226 (since, aerosol is passing/flowing through to the mouthpiece 218); and wherein the atomizer channel 226 is defined by the housing and the column 224 (as shown in fig. 8); and wherein the central channel outlet 240B and the atomizer channel outlet 223 are disposed in a mouthpiece 218; and further comprising a fill plug (not shown) (see Para. [0346]; wherein the filling tube 290 may be sealed, for e.g. by heat sealing. In some embodiments an elastomeric plug may be used to seal the filling tube 290) coupled to and disposed at least partially within a fill aperture 299 defined be the housing 214; and wherein a base portion (as shown in fig. 8; the portion that end of the reservoir adjacent to element 234) of the housing 214 defines at least a portion of the reservoir 216, and wherein the column is disposed at least partially within the base portion (as shown in fig. 8; wherein a small portion of the column 224 is hanging on top of the base portion); and wherein the reservoir 216 is in fluid communication with the heat conductor 210 through a first fluid port (see fig. 8, Para. [0369]) defined by the column 224; and wherein the atomizer channel inlet 138A is in fluid communication with the atomizer channel outlet 223 through a 2nd fluid port (opposite side of the
1st fluid port) defined by the column 224 (opposite side of other column); and wherein the contact 272 (see Para. [0443]) is in electrical communication with the heat conductor 210 (in order for the atomizer to perform and generates aerosol as need it).

	As per claim 11: Trzecieski discloses a vaporizer pod (as shown in fig. 8) comprising: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 comprises: a central channel inlet 204A, a central channel outlet 204B, and a central channel 278 disposed therebetween and defined by the housing 214; and an atomizer channel inlet 138A, an atomizer channel outlet 223, and an atomizer channel 226 disposed therebetween and defined by the housing 214 and a column 224 disposed within the housing 214; wherein the central channel outlet 204B and the atomizer channel outlet 

	As per claim 12: Trzecieski discloses a vaporizer (as shown in fig. 1) comprising: a battery (not shown, see Para. [0311-0312]) in electrical communication with a contact 272 (see Para. [0443]) of a vaporizer pod (as shown in fig. 8), wherein the vaporizer pod comprises: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 defines a central channel 278 extending between a central channel inlet 204A and a central channel outlet 204B; a column 224 disposed within the housing 214; an atomizer channel 226 extending between an atomizer channel inlet 138A and an atomizer channel outlet 223; and a heat conductor 210 disposed within the column 224 (as shown in fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7; and 16 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US 2019/0166913) in view of Sutton et al. (US 2018/0343920).
	As per claims 7; and 16: Trzecieski discloses the vaporizer; and the reservoir 216. However, Trzecieski does not discloses a wedge disposed in the reservoir.
	Sutton discloses a wedge (shaped cavity 44) in the reservoir 50/60 to further divide, separate or minimize the storage/reservoir/tank into sections as desire within the vaporizer.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to further modify the vaporizer pod taught by Trzecieski such that it would have a wedge disposed in the reservoir as taught by Sutton in order to divide, separate or minimize the storage/reservoir/tank into sections as desire within the vaporizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831